 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10
                                                      Case No. 19-CV-00708 DAD-EPG
11 PROJECT SENTINEL,

12                          Plaintiff,                ORDER GRANTING MOTION TO
                                                      CONTINUE MID-DISCOVERY STATUS
13              v.                                    CONFERENCE AND STATUS REPORT

14 MEYER KOMAR; JEANETTE KOMAR;                         (ECF No. 39)
   and SARAH KOMAR,
15
                  Defendants.
16

17
             The Court has received a letter from Defendant Jeanette Komar filed on behalf of Meyer
18
     Komar (ECF No. 39). This letter states that Defendant Meyer Komar has been admitted to the
19
     hospital and is unable to participate in the mid-discovery status conference, scheduled for March 24,
20
     2020.
21
             Based on this representation, the Court will continue the mid-discovery status conference
22
     and extend the deadline for submission of the parties’ joint status report. However, any further
23
     request for a continuance based on physical or mental impairment of Defendant Meyer Komar must
24
     be accompanied by documentation of such impairment from a licensed medical professional.
25
             The letter received by the Court also notes that Defendant Meyer Komar has requested that
26
     the case be dismissed and asserts that there is nothing else to share that Plaintiff’s counsel does not
27
     already have. The Court cautions both parties that discovery is ongoing and that the pendency of the
28
     motion to dismiss does not relieve either party of their obligations to participate in discovery and

                                                         -1-
 1 respond to discovery requests served on them by the opposing party.

 2         IT IS ORDERED:

 3         1. The mid-discovery status conference, scheduled for March 24, 2020, is continued to

 4             April 29, 2020, at 10:00 a.m., in Courtroom 10 (EPG) before Magistrate Judge Erica P.

 5             Grosjean. The Court grants telephonic appearances, with each party wishing to so appear

 6             directed to use the following dial-in number and passcode: 1-888-251-2909; passcode

 7             1024453. The parties are to file a joint status report one full week prior to the conference

 8             and email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the

 9             undersigned’s review.

10         2. Any further request for a continuance based on physical or mental impairment of

11             Defendant Meyer Komar must be accompanied by documentation of such impairment

12             from a licensed medical professional.

13         3. Discovery is ongoing and the parties are reminded that they are obligated to participate

14             in discovery and respond to discovery requests from the opposing party.

15

16         IT IS SO ORDERED.

17

18
     DATED:     MARCH 4, 2020                                                    ____ _
19                                                       UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28


                                                       -2-
